UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
STSG, LLC,

                 Plaintiff,

           - against -
                                                     MEMORANDUM AND ORDER
INTRALYTIX, INC., LESAFFRE YEAST
CORPORATION, and JOHN J. WOLOSZYN,                     18 Civ. 5569 (NRB)

               Defendants.
--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Plaintiff    STSG    brings   this     action     against     defendants

Intralytix,    Inc.   (“Intralytix”),       Lesaffre    Yeast     Corporation

(“Lesaffre”) 1, and John. J. Woloszyn (“Woloszyn”).             The Complaint

asserts the following claims: (1) breach of contract (against

Intralytix), (2) breach of the implied covenant of good faith and

fair dealing (against Intralytix), (3) fraud (against Woloszyn and

Intralytix),   (4)    unjust   enrichment    (against     Intralytix),    (5)

tortious interference with a contract (against Lesaffre), (6)

conspiracy to defraud (against all defendants), (7) aiding and

abetting fraud (against Lesaffre), and (8) specific performance

(against Intralytix).




      1     We accept defendants’ invitation to treat the Complaint’s
references to “Lesaffre” as if they are referring to LYC Holdings, Inc., in
anticipation of a possible substitution of parties.   Defendants’ Motion to
Dismiss, ECF No. 18 at 7.
      Presently before the Court is defendants’ motion to dismiss

the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

At   oral   argument,   defendants   retreated    from   their   litigation

posture and conceded that plaintiff has enforceable rights of

access and inspection under the agreements governing the 2003 loan

by plaintiff to Intralytix.          Mar. 7, 2019 Hr’g Tr. 21:4–18.

Defendants’ breach of their obligation to provide access and

inspection is not, and cannot be, without consequence.             While we

have no way of knowing what the precise impact on this litigation

would have been had plaintiff been afforded its now acknowledged

rights, it is reasonable to assume that it would have – at a

minimum – reduced the reliance on information and belief pleading

within the Complaint. 2    Because exercise of plaintiff’s access and

inspection rights under the credit agreement will foreseeably

alter the universe of allegations plaintiff can plead pursuant to

Rule 11, a ruling on defendants’ motion to dismiss would be

premature.    Thus, the motion is denied without prejudice to re-

filing once plaintiff has exercised its access and inspection

rights under the contract and after the resolution of any motion

by plaintiff for leave to file an amended complaint.




      2     In their briefing, defendants chide plaintiff for making
allegations on information and belief. ECF No. 18 at 23. The inherent tension
between this argument and defendants’ concession at oral argument is not lost
on the Court.

                                        2
     However, defendants’ argument that plaintiff’s suit is barred

by issue preclusion is not impacted by Intralytix’s frustration of

plaintiff’s aforementioned contractual rights, and we therefore

resolve it here.         Defendants assert that the present action is

barred    by    issue    preclusion    because      of   the   2011    state   court

judgement.      State Court Decision, ECF No. 19-1.             It is not.     Issue

preclusion “refers to the effect of a prior judgment in foreclosing

successive litigation of an issue of fact or law actually litigated

and resolved in a valid court determination essential to the prior

judgment, whether or not the issue arises on the same or a

different claim.”         New Hampshire v. Maine, 532 U.S. 742, 748–49

(2001).        Under    New   York   law,   issue    preclusion       will   prevent

relitigation of an issue if the issue “has necessarily been decided

in the prior action and is decisive of the present action.”

Kosakow v. New Rochelle Radiology Associates, P.C., 274 F.3d 706,

730 (2d Cir. 2001) (internal citations and quotations omitted).

“Deciding whether and how prior litigation has preclusive effect

is usually the bailiwick of the second court”                  Wyly v. Weiss, 697

F.3d 131, 140 (2d Cir. 2012) (emphasis in original) (internal

citations and quotations omitted).

     At the time of the state court decision, plaintiff had yet to

exercise any of its rights under the credit agreement unrelated to

collection of the principal debt.            Indeed, the first paragraph of

the state court decision makes clear that “the central issue” of

                                            3
that case was “whether the terms of a Subordination Agreement

between Spencer Trask and the senior lender, Ecolab Inc. ... bar

an action to collect on the note.”            State Court Decision, ECF No.

19-1 at 3.      The state court decision focused its analysis on

whether plaintiff’s delivery of a check for the remaining balance

of the Ecolabs loan constituted payment in full of Intralytix’s

debt to MeyerFlyer.      Id. at 6.    That issue is not “decisive of the

present action,” but rather is inapposite to the present attempt

to enforce plaintiff’s various non-collection rights under the

credit agreement.        Kosakow, 274 F.3d at 730 (2d Cir. 2001).

Additionally, the state court decision predates, inter alia: the

2014 transfer of the senior debt to Highflyer, LLC (“Highflyer”);

Intralytix’s 2017 equity agreement with Lesaffre; and allegations

of violation of plaintiff’s Section 4.1(e) 3, 5.4 4, and 7 5 rights

related to the Lesaffre agreement. A claim premised on these facts

is not precluded by the state court decision because these “facts



      3     “Intralytix will furnish to STSG: notice of the occurrence of any
discussions (including the proposed terms of any discussions) relating to the
issuance of New Securities ... by Intralytix, promptly after the occurrence of
any discussions, and of any actual issuance of equity immediately before
issuance.” ECF No. 7-2, ¶ 4.1(e).

      4     “Intralytix will not borrow any money or issue any bonds, debentures
or other debt securities or otherwise become obligated on any interest-bearing
indebtedness or indebtedness for borrowed money ... [u]nless otherwise agreed
in writing by STSG in its sole discretion ... .” ECF No. 7-2, ¶ 5.4.

      5     “[I]n the event Intralytix engages in the private sale of its equity
securities ... STSG shall have the right, in its sole discretion, to participate
in such Private Equity Round by converting the Loan and any accrued interest
into the securities being offered in the Private Equity Round ... .” ECF No.
7-2, ¶ 7.1.

                                          4
were not before the Court and therefore the specific issues they

raise were never litigated or decided."               Alali v. DeBara, No. 07-

CV-2916(CS), 2008 WL 4700431, at *4 (S.D.N.Y. Oct. 24, 2008)                       And

though issue preclusion applies to an issue "even if the                         issue

recurs in the context of a different claim," issue preclusion still

requires that the "claims asserted in the subsequent action were,

or could have been, raised in the prior action."                    Marcel Fashions

Grp.,    Inc. v. Lucky Brand Dungarees,           Inc.,     779 F.3d 102, 108      (2d

Cir. 2015).       Thus, plaintiff is not barred on the basis of issue

preclusion       from    bringing    this   action    for     any   of    the   claims

asserted.

        For the foregoing reasons, defendants' motion to dismiss is

denied w1 thout         prejudice.    The   Clerk    of   Court     is   respectfully

directed to terminate the motion at Docket Number 17.



        SO ORDERED.

        Dated:      New York, New York
                    March I....J.., 2019



                                                 £           ~h~vX-L?/
                                                 NAOMI REICE BUCHWALD
                                                 UNITED STATES DISTRICT JUDGE




                                             5
